Name: 2009/105/EC: Council Decision of 18Ã December 2008 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banque centrale du Luxembourg
 Type: Decision
 Subject Matter: EU institutions and European civil service;  monetary economics;  Europe;  labour market;  economic geography;  accounting
 Date Published: 2009-02-07

 7.2.2009 EN Official Journal of the European Union L 38/33 COUNCIL DECISION of 18 December 2008 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banque centrale du Luxembourg (2009/105/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty establishing the European Community, and in particular Article 27(1) thereof, Having regard to Recommendation ECB/2008/16 of the European Central Bank of 17 November 2008 to the Council of the European Union on the external auditors of the Banque centrale du Luxembourg (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council. (2) The term of the current external auditor of the Banque centrale du Luxembourg is due to end after the audit for the 2008 financial year. It is therefore necessary to appoint an external auditor as from the 2009 financial year. (3) The Governing Council of the ECB has recommended that KPMG AUDIT Sarl be appointed as the external auditor of the Banque centrale du Luxembourg for the 2009 to 2013 financial years. (4) It is appropriate to follow the ECB Governing Council's recommendation and amend Decision 1999/70/EC accordingly, HAS DECIDED AS FOLLOWS: Article 1 In Article 1 of Decision 1999/70/EC (2), paragraph 7 is hereby replaced by the following: 7. KPMG AUDIT Sarl is hereby approved as the external auditor of the Banque centrale du Luxembourg for the 2009 to 2013 financial years. Article 2 This Decision shall be notified to the ECB. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 18 December 2008. For the Council The President M. BARNIER (1) OJ C 299, 22.11.2008, p. 5. (2) OJ L 22, 29.1.1999, p. 69.